EXHIBIT 17
                                                       Bureau of Prisons
                                                        Health Services
                                                       Clinical Encounter
Inmate Name: MONES-CORO, VICTOR                                                                    Reg #: 19735-104
Date of Birth:                                             Sex:      M   Race: WHITE               Facility: NYM
Encounter Date: 04/06/2020 15:02                           Provider: Beaudouin, Robert MD          Unit:     G06


Physician - Sick Call Note encounter performed at Health Services.
SUBJECTIVE:
    COMPLAINT 1                  Provider: Beaudouin, Robert MD
        Chief Complaint: Cough
        Subjective: PATIENT COMPLAINS OF CUUGH , FEVER, CHILS AT NIGHT, LOSS OS APPETITE AND
                     TASTE FOR PAST 4-5 DAYS. ADMITS TO CONSTIPATION FOR PAST 5 DAYS.
                     DENIES OTHER MEDICAL COMPLAINTS.
        Pain:        Not Applicable

OBJECTIVE:
Temperature:
    Date              Time            Fahrenheit      Celsius Location                 Provider
    04/06/2020        15:07 NYM             99.1         37.3 Oral                     Beaudouin, Robert MD

Pulse:
     Date          Time              Rate Per Minute         Location                  Rhythm     Provider
     04/06/2020 15:02                                114     Via Machine                          Beaudouin, Robert MD
Respirations:
     Date                 Time               Rate Per Minute Provider
     04/06/2020           15:02 NYM                          12 Beaudouin, Robert MD
Blood Pressure:
     Date       Time      Value                Location          Position             Cuff Size   Provider
     04/06/2020 15:02 NYM 128/89               Left Arm                                           Beaudouin, Robert MD
SaO2:
     Date             Time            Value(%) Air                          Provider
     04/06/2020       15:02 NYM             98 Room Air                     Beaudouin, Robert MD
Weight:
     Date            Time                 Lbs         Kg Waist Circum. Provider
     04/06/2020      15:02 NYM           196.5       89.1              Beaudouin, Robert MD

Exam:
   General
      Affect
           Yes: Cooperative
       Appearance
          Yes: Appears Well, Alert and Oriented x 3
          No: Appears Distressed, Dyspneic, Appears in Pain, Writhing in Pain, Pale, Pallor, Cyanotic, Diaphoretic,
          Disheveled, Unkempt, Acutely Ill
    Eyes
       General
          Yes: PERRLA, Extraocular Movements Intact
    Pulmonary
Generated 04/06/2020 15:35 by Beaudouin, Robert MD          Bureau of Prisons - NYM                                      Page 1 of 2
Inmate Name: MONES-CORO, VICTOR                                                         Reg #: 19735-104
Date of Birth:                                         Sex:      M   Race: WHITE        Facility: NYM
Encounter Date: 04/06/2020 15:02                       Provider: Beaudouin, Robert MD   Unit:     G06

Exam:
         Auscultation
            Yes: Clear to Auscultation
    Cardiovascular
        Auscultation
            Yes: Regular Rate and Rhythm (RRR), Normal S1 and S2
            No: M/R/G
    Neurologic
        Cranial Nerves (CN)
            Yes: Within Normal Limits
         Motor System-General
            Yes: Normal Exam

ASSESSMENT:

Constipation, unspecified, K5900 - Current
Suspect for COVID-19 Coronavirus like illness, Z0489-c19 - Current

PLAN:
New Medication Orders:
Rx#          Medication                                                              Order Date
             Docusate Sodium Capsule                                                 04/06/2020 15:02
                  Prescriber Order:  TAKE ONE 100 MG CAP Orally - Two Times a Day x 30 day(s)
                       Indication: Constipation, unspecified
Renew Medication Orders:
Rx#         Medication                                                                        Order Date
127977-NYM Acetaminophen 325 MG Tab                                                           04/06/2020 15:02
                  Prescriber Order:   Take two tablets (650 MG) by mouth three times daily as needed for pain for
                                      5 days -- As needed for occasional headaches PRN x 5 day(s)
                  Indication: Headache

Disposition:
    Follow-up at Sick Call as Needed

Patient Education Topics:
    Date Initiated Format                            Handout/Topic                      Provider             Outcome
    04/06/2020     Counseling                        Diagnosis                          Beaudouin, Robert    Verbalizes
                                                                                                             Understanding

Copay Required:No                           Cosign Required: No
Telephone/Verbal Order: No
Completed by Beaudouin, Robert MD on 04/06/2020 15:35




Generated 04/06/2020 15:35 by Beaudouin, Robert MD       Bureau of Prisons - NYM                            Page 2 of 2
                                                                      Bureau of Prisons
                                                                       Health Services
                                                                      Health Problems
Reg #: 19735-104                                  Inmate Name: MONES-CORO, VICTOR

 Description                                                                           Axis Code Type    Code    Diag. Date Status     Status Date

                                                                        Current
 Presbyopia
  08/21/2019 14:02 EST Weyand, James OD                                                       ICD-10     H524    08/21/2019 Current

 Constipation, unspecified
  04/06/2020 15:35 EST Beaudouin, Robert MD                                                   ICD-10    K5900    04/06/2020 Current

 Headache
  04/02/2020 13:37 EST Joaquin, Y. MLP                                                        ICD-10      R51    04/02/2020 Current

 Encounter for exam for admission to prison without abnormal findings
  05/21/2019 16:11 EST Fuller, Michele PA-C                                                   ICD-10     Z022    05/21/2019 Current


                                                                        Resolved
 Suspect/probable COVID-19 case
  04/20/2020 16:51 EST Sommer, Diane MD, NER-MAST                                             ICD-10    U07.2    04/06/2020 Resolved    04/20/2020
                       Physician
  04/17/2020 22:20 EST Sommer, Diane MD, NER-MAST                                             ICD-10    U07.2    04/06/2020 Current
                       Physician


                                                                        Current
 Suspect for COVID-19 Coronavirus like illness
  04/17/2020 22:20 EST Sommer, Diane MD, NER-MAST                                             ICD-10    Z0489-   04/06/2020 Current
                        Physician
        --new dx code entered
  04/06/2020 15:12 EST Beaudouin, Robert MD                                                   ICD-10    Z0489-   04/06/2020 Current


 Total: 6




Generated 05/14/2020 17:01 by Johnson, Adam NE Regional Counsel         Bureau of Prisons - NYM                                        Page 1 of 1
